Citation Nr: 0841357	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-23 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter, Son-in-law


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1953 to July 
1956.  He died in November 2006.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which denied the benefits 
sought on appeal.  The appellant, the surviving spouse of the 
veteran, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The appellant testified before the undersigned Veterans Law 
Judge at a personal hearing conducted at the RO in June 
2008.  A copy of the hearing transcript is of record and 
has been reviewed.  The Board observes that additional 
evidence has been received, which was not previously 
considered by the RO.  However, the appellant 's 
representative submitted a waiver of the RO's initial 
consideration of the evidence in June 2008. Therefore, the 
Board will consider this newly obtained evidence and 
proceed with a decision in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
November 2006, and the immediate cause of death listed was 
chronic obstructive pulmonary disease (COPD).

3.  At the time of the veteran's death, service connection 
had been established for COPD secondary to his service-
connected nicotine dependence, effective from November 1997.
4.  The appellant's December 2006 claim for Dependency and 
Indemnity Compensation (DIC) is a new claim for benefits, 
separate from any previous determinations of the veteran's 
entitlement to service connection, and subject to the now 
existing laws and regulations governing service connection 
for the cause of the veteran's death.

5.  For all claims filed after June 9, 1998, laws and 
regulations preclude granting service connection for any 
disability or death attributable to the use of tobacco 
products by the veteran during the veteran's service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 1131, 
1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 
3.307, 3.309, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist claimants in substantiating their claims for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
applicable, of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as 
amended, effective May 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, in Dingess v. Nicholson, the United States 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the claimant with notice of what evidence not 
previously provided will help substantiate his claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

Further, during the pendency of the appeal, the United States 
Court of Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that additional notice 
requirements apply in the context of a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death.  In particular, notice 
should include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The Court stated that the content of the 
notice letter will depend upon the information provided in 
the claimant's application and that the letter should be 
"tailored" to be responsive to the details of the application 
submitted.  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing 
compliant notice.

The Board acknowledges that in this case, no compliant notice 
was sent to the appellant.  However, for reasons expressed 
below, the Board finds that resolution of the issue on appeal 
is based on the operation of law and that the VCAA is not 
applicable.  See Holliday v. Principi, 14 Vet. App. 280, 282-
83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004. 

In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  

This case deals with the issue of whether VA regulations 
allow service connection for disabilities and death 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  The pertinent facts in this 
case are not in dispute; application of pertinent provisions 
of the law and regulations will determine the outcome.  The 
Board finds that no amount of additional evidentiary 
development would change the outcome of this case, and 
therefore the provisions of the VCAA are not applicable.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2007). The veteran's claims file, including his 
service medical records, has been reviewed.  The appellant 
engaged the services of a representative, was provided with 
ample opportunity to submit evidence and argument in support 
of her claim, and was given the opportunity to present 
testimony at a personal hearing.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Law and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.312 (2008).

Evidence of record reflects that the veteran reported that he 
began smoking cigarettes during service, and became addicted 
to nicotine as a result.  Competent medical evidence of 
record and the veteran's own statements reflect that he was a 
heavy smoker for several decades.

A February 1998 rating decision granted service connection 
for nicotine dependence under the law as in effect prior to 
June 9, 1998, as the original claim was received in November 
1997.  The RO also granted service connection for COPD on the 
basis that it was due to the nicotine addiction and assigned 
a 60 percent rating.  The veteran was granted a 100 percent 
disability rating on the basis of individual unemployability 
in April 1999.  

According to the November 2006 Certificate of Death, the 
immediate cause of the veteran's death was COPD.  There were 
no other conditions contributing to death.  A physician 
signed this Certificate of Death and the information 
contained therein is considered to be competent medical 
evidence.

The appellant maintains that the veteran began to smoke 
cigarettes while in service, and as a result he developed 
nicotine dependence which ultimately produced the condition 
which led to his death.  Therefore, the appellant asserts 
that because the veteran was service-connected for COPD, 
which was the primary cause of his death, service connection 
for the cause of the veteran's death, and DIC benefits, 
should be awarded.  However, the appellant's claim was filed 
after a June 9, 1998 change in law which bars claims for 
compensation or DIC based on disabilities or deaths that are 
attributable to the use of tobacco products.  See 38 U.S.C.A. 
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2008).

When a veteran dies from a service-connected disability, that 
veteran's surviving spouse is eligible for DIC.  38 U.S.C.A. 
§ 1310(a) (West 2002).  A claim for DIC is treated as an 
original claim by the survivor, independent of claims for 
service connection brought by the veteran during his 
lifetime, and unprejudiced by any adjudications concerning 
such claims.  See 38 C.F.R. § 20.1106 (2008); Stoll v. 
Nicholson, 401 F.3d 1375, 1380 (Fed. Cir. 2005); Kane v. 
Principi, 17 Vet. App. 97 (2003).

However, for claims received by VA after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  See 38 U.S.C. § 1103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.300 (2008).

As a result, a determination regarding any claim for DIC must 
be made pursuant to the regulations as they existed at the 
time that claim was filed, and in this case, the appellant 
filed her claim well after the effective date of 38 U.S.C. § 
1103, June 9, 1998.

The Court has held that 38 U.S.C. § 1103(a) precludes service 
connection for purposes of a DIC claim filed after June 9, 
1998 that is based upon a veteran's service-connected 
disability or death which is capable of being attributed to 
the veteran's in-service use of tobacco products.  Kane, 17 
Vet. App. 97.

Although this regulation does not apply to veterans 
themselves, who have established service connection for their 
disabilities prior to the enactment date of § 1103(a), June 
9, 1998, even if the disability was attributable to tobacco 
use during the veteran's military service, it does apply to 
the survivors of such veterans.  See Stoll v. Nicholson, 401 
F.3d 1375 (Fed. Cir 2005).  When the appellant is the 
survivor, not the veteran, § 1103(a) is applicable.  Id.  
"The intent of § 1103(a) is to address new claims of service 
connection, not the claims of living veterans who have 
already had adjudicated the issue of service connection."  
Id.  The Federal Circuit stated that "...it is clear that 
survivors of such veterans do not inherit the veteran's prior 
service-connection status for purposes of DIC claims.  The 
veteran's entitlement and a survivor's entitlement are two 
different claims."  Id.  

The Board notes that service connection is permitted for 
secondary disabilities after the effective date of the law 
prohibiting service connection for nicotine claims.  
Specifically, VAOPGCPREC 6-2003 (October 28, 2003) held that 
neither 38 U.S.C. § 1103(a), which prohibits service 
connection of a disability or death on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during service, nor VA's 
implementing regulations at 38 C.F.R. § 3.300, bar a finding 
of secondary service connection for a disability related to 
the veteran's use of tobacco products after the veteran's 
service, where that disability is proximately due to a 
service-connected disability that is not service connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service.  However, in this case, the 
veteran's death was not from a disability which is 
proximately due to a service-connected disability that is not 
service-connected on the basis of being attributable to the 
veteran's use of tobacco products during service.  The sole 
cause of the veteran's death was COPD (which was service-
connected on the basis of being related to nicotine 
dependence).  This is supported by the competent medical 
evidence associated with the claims file.

After a review of the evidence, the Board finds that the 
veteran's death was caused by a service-connected condition 
(COPD) attributable to tobacco products, and therefore the 
appellant is, unfortunately, statutorily prohibited from 
receiving DIC pursuant to 38 U.S.C. § 1103(a).  See Kane, 17 
Vet. App. 97; Stoll, 401 F.3d at 1380.  The medical evidence 
does not show that the veteran's death was attributable to 
other non-tobacco-related causes related to service.  Thus, 
service connection for the cause of the veteran's death is 
not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


